Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Robyn Dale Murphy, Jr., aka Robin Dale                 Appeal from the County Court at Law No. 2
 Murphy, Jr., Appellant                                 of Gregg County, Texas (Tr. Ct. No. 2016-
                                                        2095-CCL2). Opinion delivered by Justice
 No. 06-18-00013-CV         v.                          Moseley, Chief Justice Morriss and Justice
                                                        Burgess participating.
 Exeter Finance Corp., Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we reverse the trial court’s award of attorney fees to Exeter Finance
Corp., but affirm the remainder of the trial court’s order granting Exeter’s no-evidence motion for
summary judgment.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED AUGUST 9, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk